DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 1/31/22.  Claims 1 and 7 have been amended.  Claims 1-13 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "receiving user input through a user interface of the wireless earpieces to create the electronic health record by the wireless earpieces…creating the electronic health record by an intelligent control disposed within the first earpiece housing" within claim 7. Note that Applicant’s Specification discloses “a user interface of a computing device communicating with the wireless earpieces.” (page 10, lines 11-14)
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 8.  There is insufficient antecedent basis for this limitation in the claim. After amending line 8 to recite “a user”, change “a user” to “the user” in line 18.
Claim 1 recites the limitation "the wireless earpiece” in the “translating…” and “outputting…” steps.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which earpiece is being referred to – the first or second?
Claim 7 recites the limitation "the wireless earpiece” in the “translating…” and “storing…” steps.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which earpiece is being referred to – the first or second?
Claim 7 recites the limitations “an intelligent control disposed within the first earpiece housing" in the “creating…” step, “an intelligent control of the wireless earpieces" in the “summarizing…” step, “the intelligent control disposed within the first earpiece housing” in the “populating…” step, and “the intelligent control” in the “storing…” step.  It is unclear if Applicant is referring to one “intelligent control,” or if there is more than one being recited.
Claim 8 recites the limitation "the second earpiece housing" in lines 17 & 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the electronic health record of the user" in lines 26 & 37.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 9-13 incorporate the deficiencies of claims 1 and 7, through dependency, and are therefore also rejected.


Claim Objections
Claim 1 is objected to because of the following informalities:  change “user preferences” in lines 16-17 to “the user preferences”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  insert a comma between “earpieces” and “the” at line 9.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  change “the biometric sensor” to “the at least one biometric sensor”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  change “the first wireless earpiece housing” to “the first earpiece housing” at lines 4-5.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  change “the plurality fields” to “the plurality of fields”.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686